Filed 8/29/22 Shayan v. Alliant International University CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 ARIANA SHAYAN,                                                        B316721

           Plaintiff and Appellant,                                    (Los Angeles County
                                                                       Super. Ct. No. 20STCP01322)
           v.

 ALLIANT INTERNATIONAL
 UNIVERSITY,

           Defendant and Respondent.


     APPEAL from an order of the Superior Court of
Los Angeles County, Mitchell L. Beckloff, Judge. Reversed.
     Kosnett Law Firm and James V. Kosnett for Plaintiff and
Appellant.
     Paul, Plevin, Sullivan & Connaughton, E. Joseph
Connaughton and Karyn R. Moore for Defendant and
Respondent.
                 ____________________________
       Ariana Shayan appeals from an order denying her motion
to enforce a writ of administrative mandate issued against
Alliant International University (the University), respondent
here.
       The University dismissed Shayan from its clinical
psychology program after finding she had cheated on
examinations and engaged in “unauthorized collaboration” by
working with a fellow student on schoolwork. Shayan challenged
her dismissal through a petition for a writ of administrative
mandate under Code of Civil Procedure1 section 1094.5. The trial
court concluded the charge of unauthorized collaboration, to
which Shayan admitted, was supported by substantial evidence.
The court found the evidence that Shayan had cheated on exams,
however, to consist of multiple levels of uncorroborated hearsay,
with no means for the University adjudicators to evaluate the
credibility of the witnesses. The court thus concluded the charge
of exam cheating was not supported by substantial evidence. In
light of that finding, the court granted the writ petition, directing
the University to reconsider whether dismissal remained an
appropriate sanction.
       The University then filed a return reporting its compliance
with the writ. The return attached a written statement from one
of the hearsay declarants, and a new decision by a University
dean once again dismissing Shayan. The new decision no longer
mentioned the exam cheating charge; instead, it was based on the
incident of unauthorized collaboration to which Shayan had
admitted, as well as a second incident of unauthorized


      1Unspecified statutory citations are to the Code of Civil
Procedure.




                                     2
collaboration the University contended was established by the
hearsay declarant’s statement and other evidence.
       Shayan filed a motion to enforce the writ under section
1097, arguing the University’s new decision relied on essentially
the same evidence rejected by the trial court when it granted the
writ, and therefore did not comply with the writ. Shayan
demanded reinstatement, sanctions against the University, and
initiation of contempt proceedings under section 1211.
       The trial court denied the motion, finding the University
had reconsidered the decision as the trial court had ordered and
thus was not in defiance of the writ. In its comments at the
hearing on the motion, the trial court expressly left for another
day the question whether the University’s new decision was valid
on its own merits. The trial court indicated its belief that if
Shayan wished to challenge the new decision, she should do so
through a new writ petition.
       On appeal, Shayan argues, as she did below, that the
University’s new decision suffered from the same flaws as the
first decision, in particular its reliance on hearsay, and thus the
University’s supposed compliance with the writ was illusory. She
further argues the trial court erred by not considering the full
substance of the University’s new decision before denying her
enforcement motion.
       We decline to address the adequacy of the University’s new
decision, a question on which the trial court has yet to rule and
for which we do not have a sufficient record. We agree, however,
that as a legal and practical proposition, the trial court should
have ruled on the adequacy of the new decision before denying
Shayan’s enforcement motion. Case law confirms that a motion
under section 1097 is one of several ways a petitioner may




                                    3
challenge the adequacy of a respondent’s return, and the trial
court erred to the extent it suggested Shayan must file a new
writ petition.
      Accordingly, we reverse and remand for the trial court to
address Shayan’s challenge to the University’s new decision.

                        BACKGROUND

1.    The University Dismisses Shayan for Academic
      Misconduct
       The parties have not included the administrative record of
the underlying disciplinary proceedings in the record on appeal.
Our summary of those proceedings is taken from the trial court’s
ruling granting the writ of administrative mandate.
       Shayan was a doctoral student in the University’s clinical
psychology program. In February 2018, the University
investigated allegations that Shayan had cheated on her
coursework. The University took no action against Shayan at
that time, but advised her that if more evidence of academic
misconduct emerged, she would be “ ‘at risk of immediate
termination from the program . . . .’ ”
       In October 2019, the University investigated new
allegations that Shayan had cheated on her Clinical Proficiency
Assessment (CPA) exam. The University’s Student Evaluation
and Review Committee (SERC) held a meeting on October 14,
2019, followed by a hearing before the Student Conduct Hearing
Committee (Conduct Committee) on November 14, 2019. Shayan
appeared at both the meeting and the hearing and denied the
allegations of academic misconduct. The University presented no
live testimony, instead offering written summaries of statements
by Shayan’s classmates, and an audit report by the University’s




                                   4
information technology department of Shayan’s e-mail on the
University e-mail system.
      The Conduct Committee concluded Shayan had violated the
University’s code of conduct regarding “examination behavior” by
cheating on exams, and, separately, had engaged in
“unauthorized collaboration” by seeking assistance from a
classmate on a psychology paper. Following Shayan’s
unsuccessful appeal of the findings to the vice president of
student services, the clinical psychology program director
(program director) dismissed Shayan from the program.
      Shayan appealed her dismissal to a dean. In that appeal,
Shayan admitted to the charge of unauthorized collaboration
with a classmate on a psychology paper, but continued to deny
cheating on exams. The dean upheld the dismissal.

2.    The Trial Court Grants Shayan’s Petition for a Writ
      of Administrative Mandate
       Shayan challenged her dismissal through a petition for a
writ of administrative mandate in the trial court. She argued she
was denied a fair hearing, the evidence did not support the
University’s findings, and her penalty of dismissal was excessive.
       The trial court found that the hearing process was fair,
rejecting Shayan’s arguments that she was entitled to cross-
examine witnesses, that the University presented false evidence,
that the adjudicators were biased, that the University utilized an
improper single-investigator discipline system, or that the
University improperly rejected Shayan’s new evidence in her
administrative appeal. The court found substantial evidence of
unauthorized collaboration, in light of Shayan’s admission that
she had done so.




                                   5
       The trial court found, however, that the evidence Shayan
cheated on her exams was “uncorroborated hearsay,” and
therefore was not substantial evidence in support of that charge.
The University’s finding was based on information from two of
Shayan’s classmates, Lisette Montanez and Nirvana Ramtahal,
presented in the form of a “ ‘timeline of information from Lisette
Montanez’ ”and notes taken by the program director when she
interviewed Montanez and Ramtahal.
       The trial court found the evidence presented by the
University was insufficient for the SERC or Conduct Committee
to make a proper credibility determination. Montanez and
Ramtahal did not appear before either committee, nor did the
program director who interviewed them. The program director’s
interview notes did not address witness demeanor and attitude,
or indicate whether the program director considered the
witnesses’ motives or bias. The notes “constituted two layers of
hearsay from which veracity—the primary issue on the
disciplinary claim—turned.”
       The trial court further found the “timeline evidence” from
Montanez was “replete with multiple-level hearsay,” with the
supposedly corroborating documentation all coming from
Montanez—“a hearsay declarant’s statements cannot be
corroborated by the hearsay declarant.”
       The trial court concluded, “There was nothing before the
SERC or Conduct Committee to judge the credibility of Montanez
or Ramtahal. This is particularly problematic when the
University resolved the credibility issue in favor of Montanez
and/or Ramtahal over [Shayan].”
       Turning to the question of whether the penalty of dismissal
was excessive given that the only substantiated charge was




                                   6
unauthorized collaboration, the trial court quoted Miller v.
Eisenhower Medical Center (1980) 27 Cal.3d 614, 635 for the
proposition “ ‘that in cases involving the imposition of a penalty
or other disciplinary action by an administrative body, when it
appears that some of the charges are not sustained by the
evidence, the matter will be returned to the administrative body
for redetermination in all cases in which there is a “real doubt” as
to whether the same action would have been taken upon a proper
assessment of the evidence.’ ” The trial court “finds this case ‘is
one in which the principle of “real doubt” should properly be
applied.’ [Citation.]”
       The trial court granted Shayan’s petition, and on
May 4, 2021, issued a writ stating, “The University is ordered to
reconsider the matter ‘in light of the court’s opinion and
judgment . . . .’ The court does ‘not limit or control in any way the
discretion legally vested in’ the University. (See Code Civ. Proc.
§ 1094.5, subd. (f).)” The writ directed the University “to comply
and to file a return to this Writ within 60 days after service upon
you.”

3.    The University Files a Return to the Writ
       On June 30, 2021, the University filed a return to the writ
stating it had reconsidered its decision, specifically by obtaining a
“sworn statement” from Montanez, providing Shayan an
opportunity to respond to Montanez’s statement, and having a
dean not previously involved in the proceedings review the
matter. After reconsideration, the University issued a new
decision again dismissing Shayan. The return attached two
documents: the “Statement of Lisette Montanez,” and the
University’s new decision. (Boldface omitted.)




                                     7
       In her statement, Montanez stated she had been
interviewed by the program director during the initial
investigation and had provided certain information, which she
summarized. Montanez further averred that she had accepted
responsibility for her own academic misconduct and complied
with sanctions imposed by the SERC. In the final paragraph of
the statement, Montanez “certif[ied]” that the information in the
statement was “true and correct to the best of my knowledge and
recollection,” and indicated her understanding that making false
statements could subject her to “disciplinary proceedings” by the
University. The statement bears what appears to be Montanez’s
signature.
       The University’s new decision was in the form of a letter
addressed to Shayan from the new dean of the University’s school
of professional psychology, David Stewart. The letter stated that
Stewart had reviewed the documentation related to Shayan’s
case, as well as the “sworn declaration” from Montanez. The
letter stated that Stewart “afforded [Shayan] the opportunity to
respond” to Montanez’s statement, and that Shayan’s attorney
responded that Shayan already had addressed Montanez’s
allegations in the first disciplinary proceeding.
       The letter then explained the basis of Stewart’s conclusion
that dismissal remained the appropriate sanction. Stewart noted
Shayan’s 2018 referral to the SERC and the warning to her at
that time that future acts of misconduct put her at risk of
immediate termination. Stewart further noted that Montanez’s
statement supported the SERC’s earlier finding of “unauthorized
collaboration,” and Montanez’s statement was “corroborated by
documented evidence in the form of multiple emails and the
results of the [information technology department] investigation




                                   8
in 2019. This evidence shows unauthorized collaboration in 2017
(also admitted to by [Shayan]) as well as unauthorized
collaboration in 2019.” Stewart concluded that dismissal was
appropriate “[c]onsidering the repeated acts of unauthorized
collaboration, the prior findings by SERC in 2018 and specific
admonition about the risks of future academic misconduct.”
Stewart’s letter did not refer to the charge that Shayan had
cheated on exams.
       Stewart’s letter also “address[ed] the credibility of
Ms. Montanez,” stating that “Ms. Montanez is obligated legally
and professionally to not only tell the truth in any proceeding,
but also to fully cooperate with any inquiry involving ethics and
professional standards and to report any colleagues engaging in
unethical behavior, including academic dishonesty. Considering
her professional and legal obligations, her own admission and
acceptance of sanctions related to the CPA exam, [and] the
corroboration of her sworn statements by the [information
technology department] investigation, I have determined
Ms. Montanez’s statements are truthful and credible in light of
the entire record.”

4.    Shayan Moves To Enforce the Writ
      In response to the University’s new decision, Shayan filed a
motion in the trial court to enforce the original writ under section
1097, contending the University had not complied. Shayan
claimed that the trial court’s ruling, as well as the University’s
own policies, prohibited consideration of new evidence, namely
Montanez’s written statement. To the extent new evidence could
be considered, Shayan argued Montanez’s statement nonetheless
was hearsay and therefore suffered from the same defects as the
evidence the trial court found insufficient when granting the writ.



                                    9
Shayan further argued the statement provided no new
information, but merely reiterated evidence the University
already had presented and the trial court found wanting.
       Shayan also questioned the credibility of Montanez’s
statement, which Shayan argued was not a proper declaration on
penalty of perjury and was “specifically solicited by [the
University] for the purpose of justifying [Shayan’s] dismissal.”
Shayan listed reasons not to trust Montanez’s statements,
including implying that Montanez had cooperated with the
University in exchange for a lesser sanction.
       In conclusion, Shayan argued, “Respondents have shown
that they will go to any length to disregard the Court’s judgment”
and “[a]ny remand of the matter to Respondents would be futile
and would likely result in prolonged re-litigation.” Shayan
requested the trial court order the University to readmit her and
to fine the University “for intentionally failing to obey the Court’s
judgment.” Shayan further requested the court hold a hearing to
show cause why the University should not be held in contempt
under section 1211.
       The University filed an opposition, arguing that the
University had complied with the writ, which required the
University only to reconsider its decision, not reinstate Shayan.
The University further argued that it was entitled to consider
new evidence, and that Montanez’s statement was credible and
could be considered despite being hearsay.
       In reply, Shayan argued the University’s new decision
continued to rely on uncorroborated hearsay, with no means of
assessing the credibility of Montanez and Ramtahal, and
therefore did not comply with the writ. “[The University’s]
dismissal decision is still based on the same evidence and is




                                    10
therefore not proper in light of the Court’s opinion and
judgment.”

5.    The Trial Court Denies the Motion To Enforce the
      Writ
       At the hearing on the motion to enforce the writ, the trial
court stated its tentative decision to deny the motion. The trial
court noted that its original judgment directed the University to
set aside its dismissal decision and reconsider it, and according to
the return, the University had done so. Whether the new
decision was itself supported by sufficient evidence would be the
subject of a new writ proceeding, not a motion to enforce the
original writ.
       Arguing against the tentative, Shayan’s counsel contended
the University’s reconsideration was a “charade,” because the
new decision was based on “an unsworn statement” that was
“transparently redundant of what [the trial court] found
insufficient.” Shayan’s counsel warned that a ruling in the
University’s favor would allow it to avoid enforcement of the writ
by continually issuing new decisions based on new evidence that
was no better than what the trial court already had rejected.
       The University agreed with the trial court that it had
complied with the order to reconsider its decision, and any
challenge to that decision should be brought as a new writ
petition.
       The trial court explained that the original writ indicated
the trial court was “not controlling the discretion of the
University,” and thus the writ allowed the University to impose a
different penalty, hold a new hearing, call witnesses, or
“whatever it wanted to do.” “The return on the writ indicates and
the evidence indicates that there was a new decision. The new



                                   11
decision, while we may dispute the merits of that new decision, it
did include some new evidence. Whether it’s sufficient or not is
not for today.”
       The trial court reiterated its finding that the University
complied with the writ by setting aside the original decision and
reconsidering it, and therefore any challenge to the new decision
must be brought by a new writ petition. It adopted its tentative
decision and denied the motion to enforce the writ. Its written
minute order stated, “The Court having fully considered the
arguments of all parties, both written and oral, as well as the
evidence presented, now rules as follows: [¶] Motion For Order
To Enforce Judgment Under CCP §1097 and For Order To Show
Cause Under CCP §1211 is denied.” (Some capitalization
omitted.)
       Shayan timely appealed.

                           DISCUSSION
       “ ‘ “The remedy of administrative mandamus . . . applies to
private organizations that provide for a formal evidentiary
hearing,” ’ ” such as a private university conducting disciplinary
proceedings. (Doe v. Claremont McKenna College (2018)
25 Cal.App.5th 1055, 1065.) “The inquiry in such a case shall
extend to the questions whether the respondent has proceeded
without, or in excess of, jurisdiction; whether there was a fair
trial; and whether there was any prejudicial abuse of discretion.
Abuse of discretion is established if the respondent has not
proceeded in the manner required by law, the order or decision is
not supported by the findings, or the findings are not supported
by the evidence.” (§ 1094.5, subd. (b).) The trial court may order
the University “to set aside the order or decision.” (Id., subd. (f).)
If the trial court does so, “it may order the reconsideration of the



                                     12
case in light of the court’s opinion and judgment and may order
respondent to take such further action as is specially enjoined
upon it by law, but the judgment shall not limit or control in any
way the discretion legally vested in the respondent.” (Ibid.)
       “When a respondent believes it has completely fulfilled the
terms of a writ, its return should state that it has satisfied the
writ in full compliance with the final judgment and writ, and set
out the actions taken to meet the writ’s terms. [Citation.] ‘While
detailed findings are not necessarily required, the [respondent’s]
explanation should be thorough enough, and factual enough, to
permit effective review by the courts.’ [Citation.]” (Los Angeles
Internat. Charter High School v. Los Angeles Unified School Dist.
(2012) 209 Cal.App.4th 1348, 1355 (Los Angeles Internat. Charter
High School).)
       “Where, as here, the writ remands the matter to the
administrative body with directions to proceed in a certain
manner, and the return states that the court’s mandate has been
carried out, the petitioner may challenge the validity of that
claim in one of several ways.” (City of Carmel-By-The-Sea v.
Board of Supervisors (1982) 137 Cal.App.3d 964, 971.) For
example, the “[p]etitioner may proceed by a new petition
under Code of Civil Procedure section 1094.5, or by supplemental
petition (using the original action number).” (Ibid.) “[T]he
petitioner is not required to proceed by writ,” however—“if [the
petitioner] or the court is not satisfied with the return, the court
may, on its own motion or on that of the petitioner, either oral or
written, order the respondent to reconsider further.” (Ibid.)
       A petitioner may also challenge the adequacy of a return
through a motion to enforce the writ under section 1097, as
Shayan did here. (See King v. Woods (1983) 144 Cal.App.3d 571,




                                    13
578 (King).) That section provides, “If a peremptory mandate has
been issued,” and the respondent, “without just excuse, refused or
neglected to obey the writ, the court may, upon motion, impose a
fine not exceeding one thousand dollars. In case of persistence in
a refusal of obedience, the court may order the party to be
imprisoned until the writ is obeyed, and may make any orders
necessary and proper for the complete enforcement of the writ.”
(§ 1097.)
       Despite the statutory language, a court need not find
“evidence of wilful disobedience without just excuse” to grant a
motion under section 1097. (See King, supra, 144 Cal.App.3d at
p. 577.) The trial court has inherent authority to compel
obedience with a writ it has issued, and therefore “the power to
order compliance with a writ is not dependent on a showing of
wilfulness or persistent refusal.” (Id. at p. 578; Los Angeles
Internat. Charter High School, supra, 209 Cal.App.4th at p. 1355
[“The trial court that issues a writ of mandate retains continuing
jurisdiction to make any orders necessary for complete
enforcement of the writ.”].) Thus, “when there is any inadequacy
in the compliance with the writ,” a petitioner may invoke section
1097 to request the trial court “make any order necessary and
proper to enforce the writ.” (King, at p. 578.)
       On appeal, Shayan argues, as she did below, that the
University’s new decision did not comply with the writ because it
relied on Montanez’s statement, which Shayan contends is no
better than the uncorroborated hearsay previously found
insufficient by the trial court. She asks us to direct the trial
court “to order [the University] to set aside Shayan’s dismissal
and restore Shayan’s student status.” Alternatively, she argues
the trial court erred by failing to consider the substance of the




                                  14
University’s new decision before denying her enforcement motion,
and requests that we remand for the trial court “to consider the
substantive issue of whether [the University’s] reconsideration
and new decision were actually made in accordance with and in
light of the [trial] court’s opinion and judgment.”
       As to Shayan’s first request, that we hold at this juncture
that the University’s new decision was flawed and that Shayan is
entitled to reinstatement, we will not do so. The trial court has
yet to rule on the adequacy of the new decision, and therefore
there is no lower court determination for us to review.2
Assuming arguendo it would be appropriate for us to rule on the
adequacy of the new decision in the first instance, Shayan
has not provided us with the full administrative record upon
which that decision was based. (LA Investments, LLC v.
Spix (2022) 75 Cal.App.5th 1044, 1048, fn. 1 [“It is
appellants’ burden to provide an adequate record on appeal.].)
       We agree, however, with Shayan’s alternative contention
that the trial court erred by denying her enforcement motion
without considering the substance of the University’s new
decision. The trial court concluded that the University had
complied with the writ by reconsidering its decision, as ordered,
and therefore enforcement under section 1097 was unwarranted.
The trial court did not, however, rule on Shayan’s challenge to
the substance of the University’s new decision, instead stating
such challenge should be brought in a new writ petition.
       In so ruling, the trial court treated the University’s
compliance with the original writ as a separate question from

      2  For the same reason, we decline to address the
University’s arguments regarding the adequacy of its new
decision.




                                  15
whether the University’s new decision itself passed muster under
section 1094.5. Implicit in a writ under section 1094.5, however,
is a directive that any reconsidered decisions made in light of the
writ also comply with section 1094.5—that is, that those
decisions comply with due process, be supported by substantial
evidence, and so forth. In evaluating whether the University
complied with the writ, therefore, the trial court would have been
within its authority to consider whether the University’s new
decision complied with section 1094.5. It would be both
unnecessary and inefficient to require Shayan to file a new writ
petition before the trial court could conduct this review.
       Our conclusion is supported by the case law cited above. As
City of Carmel-By-The-Sea and King demonstrate, a petitioner
may challenge a reconsidered decision through a new writ
petition, but need not do so. A petitioner may also request review
of the new decision through a written or oral objection to the
adequacy of the return, or through a motion to enforce the writ
under section 1097. Shayan’s motion was an appropriate
procedural method to challenge the substance of the University’s
new decision, and the trial court could have, and should have,
addressed the substance of the decision before ruling on Shayan’s
motion.
       The University argues the trial court properly denied
Shayan’s motion because motions under section 1097 are
appropriate only when a writ is “ ‘persistently disobeyed,’ ”
quoting Brown v. California Unemployment Ins. Appeals Bd.
(2018) 20 Cal.App.5th 1107, 1114. The University does not
address King, which held otherwise, and the reasoning of which
we find persuasive. Brown merely summarizes the language of
section 1097—it does not preclude a trial court from exercising its




                                   16
inherent authority to enforce a writ even in the absence of
persistent disobedience, as endorsed by King.
       The University cites Giannini Controls Corp. v. Superior
Court (1966) 240 Cal.App.2d 142, 151 for the proposition that
“the avenue for challenging a renewed decision is a new writ.”
The University overstates the holding of Giannini Controls Corp.
In that case, the petitioners successfully obtained a writ of
mandate directing the Commissioner of Corporations to act on
their request to determine whether they were entitled to a
particular certificate. (Id. at p. 150.) When the commissioner
issued a decision denying the certificate, the petitioners sought to
challenge that decision with a supplemental writ petition. (Id. at
p. 151.) The trial court denied leave to file the supplemental
petition. (Ibid.) The Court of Appeal held this was error, and
that the trial court should have permitted the petitioners to file
the supplemental writ petition rather than “compel [them] to
relitigate the same question under a different case number, by
means of a [new] petition for a writ of mandate . . . .” (Ibid.)
       Giannini Controls Corp. merely held that a supplemental
writ petition is a proper method of challenging a respondent’s
return. It did not address, or foreclose, other methods of
challenging a return.
       At oral argument, the University contended the trial court,
by ruling the University complied with the writ, did in fact rule
on the merits of the new decision, and therefore there is no need
to remand for further proceedings. We reject this reading of the
trial court’s ruling. The trial court, despite stating that “the
University complied” with the writ, repeatedly indicated it was
not ruling on the merits of the new decision, which in the trial
court’s view should be addressed in a new section 1094.5




                                    17
proceeding. The trial court stated the issue “whether [the new
evidence] is sufficient or not, I think it’s subject to further
proceedings under [section] 1094.5.” Later, the trial court
similarly stated, “[w]hether [the new evidence is] sufficient or not
is not for today.” It further stated, “[The University]
reconsidered, whether you think it’s sufficient or not remains to
be seen,” and “I think the new decision is subject to a writ under
[section] 1094.5.” These comments are incompatible with the
University’s contention that the trial court intended its ruling to
address the merits of the new decision.
       We therefore reverse and remand for the trial court to
consider Shayan’s challenge to the substance of the University’s
new decision. This is not to say that, should the trial court find
the new decision deficient for evidentiary or other reasons, the
trial court is obliged to order Shayan reinstated, impose
sanctions, and initiate contempt proceedings, as Shayan
requested. Under both section 1097 and its inherent authority,
the trial court may issue whatever orders it deems necessary and
proper to enforce the writ. Those orders could, under some
circumstances, include remedies such as those urged by Shayan
here, but could also be milder, such as directing the University to
reconsider its decision further. In other words, the trial court
may find the University’s new decision inadequate under section
1094.5 without also concluding the University so defied the writ
as to deserve punishment. We express no opinion as to how the
trial court should rule on this matter.




                                    18
                          DISPOSITION
       The order denying the motion to enforce the judgment and
for an order to show cause is reversed. The matter is remanded
for further proceedings consistent with this opinion. Appellant
Ariana Shayan is awarded her costs on appeal.
       NOT TO BE PUBLISHED.



                                         BENDIX, J.

We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




                                  19